March 31, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE MATTER OF THE MARRIAGE OF RICHARD NORTHCUTT AND
                       MARY VADEN

NO. 14-15-00136-CV

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 15, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Richard Northcutt.

      We further order this decision certified below for observance.